Exhibit 10.7
LIMITED RECOURSE GUARANTY
          This LIMITED RECOURSE GUARANTY (this “Guaranty”), dated as of
March 31, 2009 (the “Effective Date”), is made by FRANKLIN CREDIT MANAGEMENT
CORPORATION, a Delaware corporation (the “Guarantor”), in favor of THE
HUNTINGTON NATIONAL BANK, a national banking association, as Administrative
Agent for the Lenders (as those terms are defined below).
RECITALS
          WHEREAS, pursuant to that certain Amended and Restated Credit
Agreement, dated as of the Effective Date (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof, the
“Credit Agreement”), among Franklin Credit Asset Corporation, Tribeca Lending
Corp. and their Subsidiaries as borrowers (collectively, “Borrowers” and
individually, a “Borrower”), the financial institutions party thereto from time
to time as lenders (each, a “Lender”, and, collectively, the “Lenders”), and The
Huntington National Bank (“Huntington”), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), the Administrative Agent and the Lenders have
agreed to make and/or maintain Advances and other financial accommodations to
and for the benefit of the Borrowers, upon the terms and subject to the
conditions set forth in the Credit Agreement; and
          WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent and the Lenders to make and/or maintain Advances and the
financial accommodations provided under the Credit Agreement, that the Guarantor
shall have executed and delivered this Guaranty to the Administrative Agent for
the benefit of the Lenders, and contemporaneously herewith the Guarantor is
being released from its obligations under a certain Guaranty of payment in favor
of The Huntington National Bank dated as of December 28, 2007; and
          WHEREAS, the Guarantor acknowledges that the making and/or maintaining
of the Advances and the other financial accommodations to the Guarantor and the
Borrowers under the Credit Agreement will inure to the substantial benefit of
the Guarantor.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make and/or maintain the extensions of credit contemplated
thereby, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor hereby agrees with
the Administrative Agent as follows:
          1. Guaranty. (a) Subject to the terms of this Guaranty, the Guarantor
hereby unconditionally and irrevocably guarantees to the Administrative Agent,
and its successors, endorsees, transferees and assigns, the prompt and complete
payment and performance by the Borrowers of all Obligations when and as the same
shall become due (whether at stated maturity, by acceleration or otherwise). The
Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) that may be paid
or incurred by the Administrative Agent and each Lender in enforcing any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or

 



--------------------------------------------------------------------------------



 



collecting against, the Guarantor under this Guaranty. This Guaranty shall
remain in full force and effect until the Obligations are paid in full in cash,
notwithstanding that from time to time prior thereto the Borrowers and/or any
other guarantor may be free from any Obligations.
          (b) The Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Administrative Agent on account of its
liability hereunder, it will notify the Administrative Agent in writing that
such payment is made under this Guaranty for such purpose; provided, however,
that no payment made by the Guarantor through or on behalf of any Borrower or
any other guarantor shall be applied to reduce the Obligations unless and until
the Administrative Agent shall have made a demand for payment under this
Guaranty.
          2. Pledge Agreement. As security for the performance of the
obligations of the Loan Parties under the Credit Agreement and for the
performance of the obligations of Franklin Credit Holding Corporation
(“Holding”) under a certain Limited Recourse Guaranty dated of even date hereof,
Holding has granted, inter alia, to the Administrative Agent a security interest
in specified equity interests in the Guarantor and all dividends, distributions
and other payments in respect of such equity interests, (the “Pledged
Collateral”) all as described in a certain Pledge Agreement dated of even date
herewith (the “Pledge Agreement”).
          3. Limited Recourse Liability of Guarantor. (a) Unless an Exception to
Non-Recourse has occurred, the Administrative Agent hereby agrees that, in the
event it becomes necessary to enforce the terms of this Guaranty, (i) it will
exercise any and all remedies against the Guarantor under this Guaranty only
against the property encumbered by the Pledge Agreement and the sale and
insurance proceeds related thereto (collectively, the “Encumbered Property”) for
the satisfaction of its legal or equitable remedies against the Guarantor,
(ii) the Guarantor shall have no other liability for the payment of the
Obligations or any other obligation hereunder, and (iii) in any action or
proceeding brought hereunder or under the Pledge Agreement, the Administrative
Agent shall not seek any deficiency judgment against the Guarantor.
          (b) An “Exception to Non-Recourse” means any of the following events,
activities, or omissions by the Guarantor, its duly authorized designee,
Responsible Officer (as defined in the Credit Agreement), Subsidiary, or anyone
acting under the authority of any such person: (i) the commission of fraud or
material misrepresentation in respect of the Pledged Collateral; (ii) the
diversion, embezzlement or misapplication of proceeds, funds or money and/or
other property relating in any way to the Pledged Collateral or the Obligations;
(iii) the breach of any covenant under Article IV of the Pledge Agreement; or
(iv) the conduct of any business activities to perform diligence services, to
service Mortgage Loans or REO Properties (each as defined in the Credit
Agreement) or any related activities, directly or indirectly, other than by the
Guarantor or Franklin Loan Servicing, LLC (to the extent set forth in
Section 7.08 of the Credit Agreement). If an Exception to Non-Recourse occurs,
then the limitations set forth in Section 3(a) above shall be of no force and
effect, and the Administrative Agent or any Lender shall not be restricted
thereby.
          4. Representations, Warranties and Covenants of the Guarantor. This
Guaranty is delivered pursuant to the Credit Agreement and the Guarantor hereby
confirms to the

2



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders each of its representations and warranties
as set forth in the Credit Agreement.
          5. Right of Set-off. Upon the occurrence of an Event of Default, the
Guarantor hereby irrevocably authorizes the Administrative Agent (and its
Affiliates), at any time and from time to time and without notice to the
Guarantor, any such notice being expressly waived by the Guarantor, to set-off
and appropriate and apply any and all property and deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent (or any of its Affiliates) to or for the
credit or the account of the Guarantor, or any part thereof in such amounts as
the Administrative Agent may elect, against and on account of the obligations
and liabilities of the Guarantor to the Administrative Agent hereunder and
claims of every nature and description of the Administrative Agent (or any of
its Affiliates) against the Guarantor, in any currency, whether arising
hereunder or under any other Loan Document, as the Administrative Agent (or any
of its Affiliates) may elect, regardless of whether the Administrative Agent (or
such Affiliate) has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Administrative Agent
(or its Affiliate) shall notify the Guarantor promptly of any such set-off and
the application made by the Administrative Agent or such Affiliate; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent (and its
Affiliates) under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent (and such Affiliates) may have under the Credit Agreement, at law or in
equity.
          6. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Administrative Agent (or any of its Affiliates), the Guarantor shall be not
be entitled to be subrogated to any of the rights of the Administrative Agent
(or any of its Affiliates) against the Borrowers or any other guarantor or any
Collateral or guarantee or right of offset held by the Administrative Agent (or
its Affiliates) for the payment of the Obligations, nor shall the Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrowers or
any other guarantor in respect of payments made by the Guarantor hereunder, in
each case until all amounts owing to the Administrative Agent (or its
Affiliates) and the Lenders on account of the Obligations are paid in full and
the Credit Agreement and all other Loan Documents are terminated. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Guarantor in trust for the Administrative Agent (and its
Affiliates), segregated from other funds of the Guarantor, and shall, forthwith
upon receipt by the Guarantor, be turned over to the Administrative Agent in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine. To the extent permitted by applicable Law, and without limiting
anything set forth herein, (a) the Guarantor waives all claims, damages and
demands it may acquire against the Administrative Agent arising out of the
exercise by the Administrative Agent of any rights hereunder; (b) If any notice
of a proposed sale or other disposition of Collateral shall be required by Law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other

3



--------------------------------------------------------------------------------



 



disposition; (c) the Guarantor waives any claims or other rights which the
Guarantor might now have or hereafter acquire against any Borrower or any other
Person that is primarily or contingently liable on the obligations that arise
from the existence or performance of the Guarantor’s obligations under this
Agreement, including, without limitation, any right of subrogation, suretyship,
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against any Borrower or any collateral security therefore which the
Administrative Agent or any Lender now has or hereafter acquires until the
Obligations have been indefeasibly paid in full in cash; whether such claim,
remedy or right arises in equity, under contract or statute, at common law, or
otherwise. The waivers contained in this Section inure only to the benefit of
the Administrative Agent and each Lender, and their respective successors and
assigns, and not to any other parties.
          7. Amendments, Etc. with Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent may be rescinded by the Administrative Agent and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time and in whole or
in part, be renewed, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by the Administrative Agent, and the Credit
Agreement, and any other documents executed and delivered in connection
therewith may be amended, restated, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent (and its Affiliates) for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The
Administrative Agent shall not have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any assets subject thereto. When making any demand hereunder
against the Guarantor, the Administrative Agent may, but shall be under no
obligation to, make a similar demand on any Borrower or any other guarantor, and
any failure by the Administrative Agent to make any such demand or to collect
any payments from a Borrower or any such other guarantor or any release of a
Borrower or such other guarantor shall not relieve the Guarantor of its
respective obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent against the Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
          8. Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Administrative Agent upon this Guaranty or
acceptance of this Guaranty. The Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty, and all dealings
between the Borrowers and the Guarantor, on the one hand, and the Administrative
Agent, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrowers or the Guarantor with respect to the
Obligations.

4



--------------------------------------------------------------------------------



 



          9. Guaranty Absolute and Unconditional. The Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute,
unconditional guarantee of the full and punctual payment and performance by the
Borrowers of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that the Administrative Agent or any other
party first attempt to collect any of the Obligations from the Borrowers,
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, any other Loan Document, any of the Obligations or any other
Collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Affiliate of Administrative Agent, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to or be asserted by the Borrowers against the Administrative Agent or
any of its Affiliates, (c) any document presented in connection with the Credit
Agreement, or any other Loan Documents or this Guaranty proving to be forged,
fraudulent, invalid or insufficient in any respect of any statement therein
being untrue or inaccurate in any respect, or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrowers or the
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers from the Obligations, or of the Guarantor
from this Guaranty, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against the Guarantor, the Administrative Agent
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against the Borrowers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset of
Administrative Agent or any of its Affiliates with respect thereto, and any
failure by the Administrative Agent to pursue such other rights or remedies or
to collect any payments from the Borrowers or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrowers or other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent (or any of its Affiliates) against the Guarantor. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Administrative Agent (and its
Affiliates) and its respective successors, endorsees, transferees and assigns,
in each case until all the Obligations and the obligations of the Guarantor
under this Guaranty shall have been satisfied by payment in full and the Credit
Agreement, and the other Loan Documents shall be terminated, notwithstanding
that from time to time during the term of such agreement the Borrowers may be
free from any Obligations.
          10. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any of its Affiliates upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or the
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or the
Guarantor or any substantial part of its respective assets, or otherwise, all as
though such payments had not been made.
          11. Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
United States dollars in

5



--------------------------------------------------------------------------------



 



accordance with the wiring instructions of the Administrative Agent. Payments
and performance required under this Guaranty shall be payable and performed
whenever any amount or performance guaranteed hereunder has not been promptly
made to the Administrative Agent in accordance with the Credit Agreement, or
other Loan Documents. When pursuing its rights and remedies hereunder against
the Guarantor, the Administrative Agent may, but shall be under no obligation
to, pursue the rights, remedies, powers and privileges as it may have against
the Borrowers or any other Person or against any collateral security or guaranty
for the Obligations or any right of offset with respect thereto. Any failure by
Administrative Agent or any of its Affiliates to pursue the other rights,
remedies, powers or privileges or to collect any payments from the Borrowers or
any other Person or to realize upon any collateral security or guaranty or to
exercise any right of offset, or any release of the Borrowers or any other
Person or of any collateral security, guaranty or right of offset, shall not
relieve the Guarantor of any liability hereunder, and shall not impair or affect
the rights, remedies, powers or privileges, whether express, implied or
available as a matter of law, of the Administrative Agent against the Guarantor.
          12. Indemnification. The Guarantor hereby agrees to:
          (i) pay or reimburse the Administrative Agent on demand for all
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, modification or
supplement to, or any waiver under, this Guaranty and any other document
prepared in connection herewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including without limitation the
reasonable fees and disbursements of counsel to the Administrative Agent;
          (ii) pay on demand all reasonable costs and expenses of the
Administrative Agent, including without limitation the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
occurrence or continuance of a default under this Guaranty and the enforcement,
collection, protection or preservation (whether through negotiations, legal
proceedings or otherwise) of this Guaranty, any Obligation or any right, remedy,
power or privilege of the Administrative Agent hereunder or under any other Loan
Document;
          (iii) pay and hold the Administrative Agent (and its Affiliates)
harmless from and against any and all present and future stamp, excise,
recording or other similar taxes or fees payable in connection with the
execution, delivery, recording and filing of this Guaranty and hold the
Administrative Agent (and its Affiliates) harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes or fees; and
          (iv) indemnify the Administrative Agent, its Affiliates, and each of
their respective directors, officers, employees and agents and hold each of them
harmless from and against, any and all liabilities, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements, including
without limitation the reasonable fees and disbursement of counsel to the
Administrative Agent, and such other parties, that are incurred by any of them
in connection with, arising out of or in any way

6



--------------------------------------------------------------------------------



 



relating to any investigation, claim, litigation or other proceeding, pending or
threatened (regardless of whether any of them is designated a party thereto), in
any such case arising out of or principally with respect to this Guaranty or any
other Loan Document or the transactions contemplated herein or therein; provided
that neither the Administrative Agent nor any of its Affiliates shall be
entitled to any indemnification for any of the foregoing resulting from its
gross negligence or willful misconduct.
If and to the extent that the indemnification obligations of the Guarantor under
this Section may be unenforceable for any reason, the Guarantor hereby agrees to
make the maximum contribution to the payment and satisfaction of each of such
indemnity obligations that is permissible under applicable law. This
indemnification and contribution shall survive the termination of this Guaranty
and the other Loan Documents.
          13. Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) and delivered to the
intended recipient at the applicable address set forth on the signature pages
hereof; or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. All such communications
shall be deemed to have been duly given when transmitted by telex or telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.
          14. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          15. Integration. This Guaranty, the Credit Agreement, and the other
Loan Documents represent the agreement of the Guarantor with respect to the
subject matter hereof and thereof and there are no promises or representations
by the Administrative Agent relative to the subject matter hereof or thereof not
reflected herein or therein.
          16. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent; provided that any provision of this Guaranty may be
waived by the Administrative Agent.
          (b) Neither the Administrative Agent nor any of its Affiliates shall
by any act of (except by a written instrument pursuant to Section 16(a) hereof)
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default or in any breach
of any of the terms and conditions hereof or of the Credit Agreement, or any
other Loan Document. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any of its Affiliates, any right, power or
privilege hereunder or under the Credit Agreement, or any other Loan Document
shall operate as a waiver thereof. No single or partial exercise, on the part of
the Administrative Agent, of any right, power or privilege hereunder or under
the Credit Agreement, or any other Loan Document shall

7



--------------------------------------------------------------------------------



 



preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent of any right or
remedy hereunder or under the Credit Agreement, or any other Loan Document on
any one occasion shall not be construed as a bar to any right or remedy that the
Administrative Agent would otherwise have on any future occasion.
          (c) The rights and remedies provided herein and in the Credit
Agreement, and the other Loan Documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
          17. Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          18. Successors and Assigns. This Guaranty shall be binding upon the
respective successors and assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent and its successors and assigns; provided
that this Guaranty may not be assigned by the Guarantor without the express
written consent of the Administrative Agent.
          19. Governing Law. This Guaranty shall be governed by the local laws
of the State of Ohio without reference to the choice of laws doctrines thereof.
          20. Termination. This Guaranty shall terminate upon the final payment
in full of the Obligations and the termination of the Credit Agreement and the
other Loan Documents.
          21. Recourse. The Guarantor and the Administrative Agent agree that
the Obligations shall be recourse obligations of the Borrowers as and to the
extent set forth in the Credit Agreement and the other Loan Documents.
          20. Defined Terms. Capitalized terms used but not defined herein
(except when each letter is capitalized for emphasis) shall adopt their
respective meanings as set forth in the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

            FRANKLIN CREDIT MANAGEMENT CORPORATION
      By:   /s/ Thomas J. Axon       Name:   Thomas J. Axon        Title:  
President     

            ACCEPTED AND AGREED
as of the date first above written:


THE HUNTINGTON NATIONAL BANK,
as Administrative Agent
      By:   /s/ Alan D. Seitz        Name:   Alan D. Seitz        Title:  
Senior Vice President     

Signature Page to Limited Recourse Guaranty

